Exhibit 10.1

PEGASYSTEMS INC.

DIRECTOR COMPENSATION

(as amended May 18, 2016)

Non-employee Directors are paid an annual cash retainer of $55,000 and receive
an annual equity grant valued at $125,000 (the “Annual Equity Grant”). On
May 18, 2016, the Company changed the Annual Equity Grant from unrestricted
common stock typically issued on the date of the Company’s annual meeting of
stockholders to restricted stock units (“RSUs”), vesting 25% on the date of the
annual meeting of stockholders and 25% quarterly thereafter.

For Board committee service, the Company pays an annual cash retainer (paid in
quarterly installments) to non-employee Directors serving on the Audit and
Compensation Committees: $10,000 to each Audit Committee member; $20,000 to the
Audit Committee Chair; $6,000 to each Compensation Committee member; and $8,000
to the Compensation Committee Chair. The Company also offers to reimburse
non-employee Directors for expenses incurred in attending Board, committee or
other company meetings. Alan Trefler is the Company’s only Director who is also
an employee. He receives no compensation for his service as a Director.